Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
1)	The marking of section 10 of the Office Action Summary filed 11/12/2020, with regards to the specification being objected to, was made in error by Examiner. The Specification filed 02/01/2019 was, and is, not objected to.
Response to Amendment
2)	Applicant’s amendments to the claims filed 12/28/2020 are accepted. Claim 10 is amended, and claims 1-9 and 11-20 are cancelled.
Response to Arguments
3)	Applicant’s arguments, see page 4, section titled “Claim Objections”, filed 12/28/2020, with respect to the claims have been fully considered and are persuasive.  The objection of claims 1, 14, and 19 has been withdrawn. 
	Applicant’s arguments, see page 4, section titled “Claim Rejections – 35 USC § 112”, filed 12/28/2020, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 3, 10-13, and 19 has been withdrawn.
Applicant’s arguments, see page 4, section titled “Claim Rejections – 35 USC § 103”, filed 12/28/2020, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-4, 10-11, and 14-15 as being unpatentable over Tran et al. (U.S. PGPUB 20150157801) in view of Mitchel (U.S. Patent No. 4631057); claims 5-6, 12-13, and 16-17 as being unpatentable over Tran in 
EXAMINER’S AMENDMENT
4)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Kalinsky (Reg. No. 50471) on 01/12/2021.
Claim 10, line 11, “prior to administration” is amended to “prior to an administration”
Claim 10, line 22, “diameter is smaller” is amended to “diameter that is smaller”
Claim 10, line 23, “upon the administration” is amended to “wherein, upon the administration”
Claim 10, line 23, “the groove” is amended to “the circumferential groove”
Allowable Subject Matter
5)	Claim 10 is allowed.
Reasons for Allowance
6)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 10, the closest prior art of record is Tran (U.S. PGPUB 20150157801). While Tran teaches a device for administrating a medication, the device 
	Mitchell (U.S. Patent No. 4631057) teaches a system for administrating a liquid medication, the system comprising: a syringe assembly comprising: a barrel portion (Fig. 2; 13) containing liquid medication [Col. 3, lines 32-36]; a plunger portion (Fig. 2; 17) sealingly engaged with the barrel portion to form a chamber for expelling the liquid medication from the barrel portion [Col. 3, lines 32-36]; and a needle (Fig. 2; 15); and a groove (as shown in Fig. 13, wherein Examiner defines “groove” as the indents between the intersecting “T” shapes of 104) around the plunger portion located adjacent to a head coupled to the plunger portion. 
	However, Tran and Mitchell fail to reasonably teach or suggest, alone or in combination, wherein the ring forms a side opening having a width smaller than the central opening diameter of the central opening; wherein the plunger portion diameter is larger than the width of the side opening so that the ring cannot be removed from the barrel portion; wherein the plunger portion includes a circumferential groove around the plunger portion located adjacent to a head coupled to the plunger portion, the circumferential groove having a groove diameter that is smaller than the width of the side opening of the ring; and wherein upon the administration of the first dose, the circumferential groove of the plunger portion is positioned at the ring so that the ring is 
	The structure of the ring with the side opening interacting with a circumferential groove having a groove diameter that is smaller than the width of the side opening, thus requiring the ring to be pulled through the side opening of the ring, imparts a novel and non-obvious function of the claimed invention; namely, by assuring the ring cannot be removed prior to the administration of the first dose in its entirety - as noted by Applicant in Paragraph [0066] of the Specification as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783